Exhibit 10.1
Termination Agreement


Between       VISHAY ELECTRONIC GmbH
(hereinafter referred to as Employer)


and         Mr Dieter Wunderlich
(hereinafter referred to as Employee)


the following is agreed:


Section 1 Termination


The parties agree that the employment relationship between them ends by mutual
agreement as of midnight on 31 March 2017 on the Employee's initiative.
Irrespective of the foregoing the provisions on cash bonus in paragraph 1 and
equity awards in paragraphs 2 and 3 of the Agreement on Compensation Matters of
11th November 2011, as amended from time to time, will terminate as of 31
December 2016.


Section 2 Company pension scheme


The parties agree that the claims under the company pension scheme are
non-forfeitable (vested). The Employee may continue the company pension scheme
at Dresdener Pensionskasse at his own cost.


Section 3 Remaining leave


The annual leave for 2016 will be taken by 31 December 2016.


Section 4 Garden leave


The Employee will resign from his positions as Geschäftsführer Vishay Europe
GmbH and COO of Vishay Intertechnology Inc. as of 31 December 2016. The Employee
will be irrevocably released from his obligation to work from 1 January 2017
through 31 March 2017 while continuing to receive his contractual remuneration.
The leave entitlement for this period will be set off during the irrevocable
release from the obligation to work.


Section 5 Company car


The Employee will continue to have use of the company car during the garden
leave period.



--------------------------------------------------------------------------------

 
Section 6 Severance payment
 
For termination of the employment relationship the Employer will pay the
Employee for the period from 1 April 2017 up until and including 31 March 2018
(retirement benefits drawn by Employee without reduction beginning 1 April 2018)
a one-off severance payment of EUR 422,068.00 gross. The severance payment is
due for payment with the salary payment for March 2017.


Section 7 Business and operational secrets


The Employee is obliged to observe strictest confidentiality vis-à-vis all third
parties with regard to all internal matters of which he has gained knowledge
during his work, in particular, company-internal matters, particularly company
and operational secrets.


Section 8 Surrender of items and documents


The Employee undertakes to return all documents belonging to the Employer (e.g.
price lists, business papers, drawings, diagrams, minutes of meetings, letters,
photographs, etc.) and copies and duplicates thereof and items (e.g. keys, code
cards, mobile phone, laptop, diskettes, CD-ROMs etc.) prior to the end of the
employment relationship.


Section 9 Severability clause


Should a provision of this agreement be invalid, this does not affect the
validity of the agreement in all other respects. In this event of the parties
are obliged to replace the invalid provision with a new provision which
corresponds to or reflects as closely as possible the economic aspects of the
invalid contractual provision.




Selb, den/date 14 November 2016
 
VISHAY ELECTRONIC GmbH 
 
Employee
             
/s/ Werner Gebhardt
 
 /s/ Thomas van Laak  
/s/ Dieter Wunderlich
 
 
 
   
 
 
 
 
   
 
 

 
 